The parties hereto having stipulated in open court that this case may be disposed of by a court of four, the decision is as follows: As the petition was to remove this suit to the northern District of Illinois instead of to the district where the suit is pending (Fed. Judicial Code, art. 29),* the proceedings were unauthorized. (St. John v. United States Fidelity & Guaranty Co., 213 Fed. Rep. 685; St. John v. Taintor, 220 id. 457.) The State court not having lost jurisdiction, the learned justice at Special Term had power to set aside and revoke his approval of this bond on removal. The order of January 29, 1915, is, therefore, reversed, with ten dollars costs and disbursements, and plaintiff’s motion to set aside the approval .of the bond for removal is hereby granted. Jenks, P. J., Carr, Stapleton and Putnam, JJ., concurred.

See 36 U. S. Stat. at Large, 1095, § 29.—[Rep.